Citation Nr: 1537278	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder.

2.  Entitlement to an initial compensable rating for a scar, 6th left intercostal space.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for radiculopathy of the right and left lower extremities secondary to the lumbar spine disability.

5.  Entitlement to service connection for diverticulitis, with colostomy.

6. Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Veteran requested that his July 7, 2015, hearing be rescheduled due to health issues that prevented him from traveling long distances.  He requested that the hearing be rescheduled to allow him to participate via videoconference from the West Palm Beach Out Base Service Center.  To date, that hearing has not been scheduled, and such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing from the West Palm Beach Out Base Service Center.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




